DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2022 has been entered.
Applicant’s arguments and amendments to the claims filed on January 27, 2022 have been received and entered. Claim 18 has been amended, while claims 1-6, and 24 have been canceled. Claims 7-21 and 22 are pending in the instant application. 

Election/Restrictions
Applicant’s election without traverse of claims 1-2, 7-13, 15-21 (group I) in the reply filed on November 23, 2020 was acknowledged. Applicant’s election of AAV9 as species for single AAV serotype is also acknowledged. However, upon further consideration, election of species requirement between different species of AAV are hereby withdrawn and all the non-elected species were rejoined with the elected invention. 
Claim 14 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 23, 2020.

Priority
This application is a continuation of US application no 15/687,196 filed on 08/25/2017 that is a Continuation of PCT/US2016/019783 filed 02/26/2016, which claims priority from a US provisional application 62/126,271 filed on 02/27/2015.  
Claims 7-13, 15-21 and 22 are under consideration. 


New-Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
a method of increasing glycosylation of alpha-dystroglycan (a- DG) in skeletal muscle cell of a subject in need thereof having a  FKRPP448L mutation, said method comprising intravenously administering an effective amount adeno-associated virus-9 comprising a codon optimized nucleotide sequence encoding human fukutin-related protein (FKRP) operably linked to an MCK enhancer-Syn100 promoter, wherein the FKRP is expressed in skeletal muscle or cardiac muscle of said subject and thereby produces  human FKRP and increase glycosylation of a-DG, does not reasonably provide enablement for treating a dystroglycanopathy in any subject due to mutation in any other gene or a subject having any other mutation in FKRP gene, delivering via any route a polynucleotide comprising a synthetic nucleotide sequence which encodes a human fukutin-related protein (FKRP) and has at least 85% identity to SEQ ID NO:1, using any other vector, synthetic nucleic acid or delivering any transformed cells comprising the vector via any route or treating any disease including congenital muscular dystrophy, Walker-Warburg syndrome, muscle-eye- brain disease, or any combination thereof or different etiology and pathology   by delivering any other vector via any route intended to treat any condition in any predictable animal model of dystroglycanopathy.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
In determining whether Applicant’s claims are enabled, it must be found that one of skill in the art at the time of invention by applicant would not have had to perform “undue In re Wands, 858 F.2d at 737, 8 USPQ 1400, 2d at 1404.  Such factors are: (1) The breadth of the claims; (2) The nature of the invention; (3) The state of the art; (4) The level of one of ordinary skill in the art; (5) The level of predictability in the art; (6) The amount of direction and guidance provided by Applicant; (7) The existence of working examples; and (8) The quantity of experimentation needed to make and/or use the invention. 
The office has analyzed the specification in direct accordance to the factors outlines in In re Wands. MPEP 2164.04 states: “[W]hile the analysis and conclusion of a lack of enablement are based on factors discussed in MPEP 2164.01(a) and the evidence as whole, it is not necessary to discuss each factor in written enablement rejection.” These factors will be analyzed, in turn, to demonstrate that one of ordinary skill in the art would have had to perform “undue experimentation” to make and/or use the invention and therefore, applicant’s claims are not enabled.
Claims are directed to a method of increasing glycosylation of alpha-dystroglycan (a- DG) in a subject in need thereof, comprising: delivering to said subject the synthetic polynucleotide of claim 21 and/or a vector comprising said synthetic polynucleotide, wherein the synthetic polynucleotide is expressed in said subject, thereby producing human FKRP and increasing glycosylation of a-DG. Claims are also directed to a method of delivering a nucleic acid to a cell comprising delivering to the cell a therapeutically effective amount of the polynucleotide of claim 21 and/or a vector comprising said polynucleotide. Claim 17 is directed to a method of delivering a nucleic acid to a subject in need thereof, comprising delivering to the subject a therapeutically effective amount of the polynucleotide of the invention, a vector comprising said polynucleotide and/or a transformed cell comprising the polynucleotide or vector. Claims are also directed to a method of treating a dystroglycanopathy in a subject in need thereof, comprising delivering to the subject a therapeutically effective amount of a polynucleotide of the invention, a vector comprising said polynucleotide and/or a transformed cell comprising the polynucleotide or vector, thereby treating dystroglycanopathy in the subject. Dependent claims limit the dystroglycanopathy comprises a mutation in the nucleic acid encoding FKRP and/or a deficiency in glycosylation of alpha-dystroglycan (a-DG), or any combination thereof and wherein the dystroglycanopathy is limb girdle muscular dystrophy 2I, 
The aspects considered broad are the breadth of synthetic polynucleotide encoding a human fukutin-related protein (FKRP) that is operably linked to any promoter, use of any and all vector that could be delivered for the treatment of dystroglycanopathy in vivo to a subject in need thereof, introducing the nucleic acid via any route to affect the transgene expression in cardiac, skeletal and/or any other muscle tissue. It is noted that although instant claims 15-17 are directed to a method of method of delivering a nucleic acid to a cell, they have been analyzed for their intended effect on the cells in vivo treating dystroglycanopathy by delivering via any route and and any dose of nucleic acid. The nature of such invention is within the broad genera of gene therapy, and gene therapy is not generally enabling due to problems with, inter alia, targeting and expression of transgenes at therapeutically effective level by administering composition comprising nucleic acid via any route and method in the target muscle tissue.  For purposes to be shown in the state of the prior art, the question of lack of enablement is discussed.
The specification discloses delivering the AAV9-CK7 promoter-codon optimized human FKRP-mir122 target sites (AAV9 CK7) and MCK enhancer-Syn100 promoter-codon-optimized human FKRP gene-mir122 target sites (AAV9enMCK) to FKRP mutant mice with P448l mutation. It is further disclosed that the mouse was treated with 1e10v.g./g systemically and three muscles were examined 1 month after the treatment. FIGS. 3A-3B shows FKRP mutant mice without clear expression of functional glycosylation in muscle tissue of both skeletal muscles. One month after AAV9 treatment with a MCK enhancer-Syn100 promoter-codon-optimized synthetic polynucleotide encoding human FKRP gene-mir122 target sites (AAV-MCK-FKRP), expression of FKRP is observed 3A-3B, upper and lower right panels). While the specification teaches over expressing human FKRP following AAV9 gene transfer, the specification does not teach the information required by the Artisan to reasonably predict that a nucleic acid sequence encoding codon optimized human FKRP operably linked to any promoter  can be expressed in the heart, skeletal muscle or any other tissue of a subject in need thereof at therapeutic effective levels for sustained period of time that would have beneficial effects in the treatment of dystroglycanopathy of different etiology and pathology as embraced by the breadth of the claims. 
myd mice. There was no correlation between levels of FKRP expression and rescue of functional a-DG (Fig. 4B). Histologically, the percentage of centrally nucleated fibers was similar between the AAV9-FKRP-treated and untreated Largemyd tibialis anterior muscles and there was no significant improvement in pathology with the FKRP expression as reflected by the H&E staining and fiber size distribution (Supplementary Fig. S7), and serum creatine kinase levels (see page 192, col. 2, para. 2). The guidance provided in the instant specification is limited to intravenous delivering the AAV9-CK7 promoter-codon optimized human FKRP-mir122 target sites (AAV9 CK7) and MCK enhancer-Syn100 promoter-codon-optimized human FKRP gene-mir122 target sites (AAV9enMCK) to FKRP mutant mice with P448l mutation. Gicquel et al (Human Molecular Genetics, 2017, Vol. 26, No. 10 1952–1965) reported that “gene transfer with a rAAV2/9 vector expressing Fkrp restored biochemical defects, corrected the histological abnormalities and improved the resistance to eccentric stress in the mouse model. However, injection of high doses of the vector induced a decrease of aDG glycosylation and laminin binding, even in WT animals. Finally, intravenous injection of the rAAV-Fkrp vector into a dystroglycanopathy mouse model due to Fukutin (Fktn) knock-out indicated a dose-dependent toxicity. These data suggest requirement for a control of FKRP expression in muscles” (see abstract). 

The state of art before the effective filing of effective filing date of instant application, describe progress and failures in achieving desired effects after human gene therapy (see Kaiser et al, para 580, col. 3, para. 2), suggesting vector targeting in vivo to be unpredictable and inefficient (Kaiser Science, 317, 2007, 580, IDS).  Verma- (Annu Rev Biochem. 2005; 74:711-38, IDS) describes progress made in developing new vectors and also suggest vector targeting in vivo to be unpredictable and inefficient. Verma et al reviews various vectors known in the art for use in gene therapy and problems associated with each implying that before the effective filing of claimed invention resolution to vector targeting had not been achieved in the art (Verma et al., 2001; Pfeifer   et al., 2005; and  Bulcha et al Signal Transduction and Targeted Therapy (2021) 6:53, 1-24 entire article).  With regard to nucleic acid vectors for applications that include gene therapy, the prior art effectively addresses the limitations, drawbacks and unpredictability of said vectors. Hajjar et al (Circ. Res., March 31, 2000; 86(6): 616 – 621, IDS) discloses the feasibility of in vivo cardiac gene transfer by viral vector. Hajjar et al disclose intracoronary catheter delivery of an adenovirus encoding ß-galactosidase achieved transduction of ~30% of the myocytes in the distribution of the coronary artery. The highest CTL responses included intravenous administration of AAV (panel C, Fig. 2, p. 71). Although, the potential adverse effects of the viral vector or the cardiac-expressed proteins that they encode remain incompletely understood. McTiernan et al (Gene Therapy, 2007, 14, 1613-1622, IDS) reported “myocarditis, a cellular immune response following a cardiac delivery of AAV encoding foreign proteins in the heart of baboon (abstract). Bulch et al several years after the filing of instant application indicated that, despite successes [in gene therapy], many challenges still limit these approaches from attaining their full potential (abstract and entire article). In the instant case, specification fails to address the issue of cellular immune response following  delivery of  any vector or AAV encoding p FKRP in the heart or other skeletal muscle tissue  particularly since art teaches gene transfer to the heart uses a specific method of direct delivery of a high titer AAV9 vector comprising nucleic acid as set forth in SEQ ID NO:  1 encoding FKRP operably linked to a tissue promoter and/or enhancer sequence to transduce cardiac or other muscle cells, would not be reasonably correlated to a method set forth in independent claims. It is not apparent as to how a skilled artisan could carry over these inventions in any subject having a dystroglycanopathy of different etiology and pathology by introducing any vector other than high titer AAV9 comprising nucleic acid as set forth in SEQ ID NO: 1 encoding FKRP under control of muscle specific promoter without undue experimentation. An artisan would have to  perform undue experimentation in order to practice the invention, as quantity of experimentation in this area is extremely large, as there are a significant number of parameters, which would have to be studied and tested to make and definitively show that one is in possession of the method in any subject having a dystroglycanopath caused by mutation in different gene as discussed supra, comprising administering synthetic nucleic acid operably linked to any promoter  or any other viral vector comprising nucleic acid encoding FKRP  to achieve desirable efficacy. This would require a significant degree of inventive effort, with each of the many intervening steps, upon effective reduction to practice without reasonable expectation of success in the different steps.
The independent claims encompass a genus of isolated nucleic acids that has a nucleotide sequence having at least 85% identity to SEQ ID NO: 1: or any nucleotide sequence encoding human FKRP, wherein the GC content is reduced by about 5% to about 10% relative to the GC content of SEQ UD NO: 2 (wild type sequence FKRP with 199 GC content). As stated supra, the specification discloses an actual reduction to practice and the complete chemical structure of only one species of the claimed genus of nucleic acids as set forth in SEQ ID NO: 1 in the method as claimed. The specification does not indicate that any encoding human FKRP, wherein the GC content is reduced by about 5% to about 10% relative to the GC content of SEQ ED NOQ:2 nor does specification disclose placing any sequence to a public depository. In the instant in vivo condition. An artisan would have to perform undue experimentation to make and use the invention of increasing glycosylation of alpha-dystroglycan in a subject in need thereof, without reasonable expectation of success. 
The claims are directed to a method of treating a dystroglycanopathy in a subject in need thereof, comprising delivering to the subject a therapeutically effective amount of a polynucleotide comprising a nucleotide sequence that is at least 85% identical to SEQ IDN O: 1.  The guidance provided in the specification, prior art and post filing art shows functional improvement of the FKRPP448L mutant mice 6 months after the treatment using specific AAV9 encoding SEQ ID NO: 1. The mice were treated with the AAV9-human codon optimized FKRP-mir122 systemically by intravenous (iv) injection. The guidance provided in the specification is limited to the treadmill tests showing improvement in running time and distance. The specification fails to teach improvement of pathology of any one of the muscles, expression of FRKP in fiber size and serum creatine kinase levels in treated and untreated subject. The post filing art teaches the “correction of dystrophic muscle pathology is highly dependent on the restoration of functional glycosylation of a-DG. We observed that the rescue of functional 
In conclusion, in view of breadth of the claims and absence of a strong showing by Applicant, in the way of specific guidance and direction, and/or working examples demonstrating the same, such invention as claimed by Applicant is not enabled. An artisan of skill would have required undue experimentation to develop/design a suitable vector and practice the method as claimed because the art of gene therapy, vector design and in vivo delivery and treatment of dystroglycanopathy of different etiology and pathology was unpredictable before the effective filing of this application as supported by the observations in the art record. 

New-Claim Rejections- 35 USC § 112-New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-13, 15-22 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), before the effective filing of the application was filed, had possession of the claimed invention. In the instant case, the recitation of limitation “.. and has at least 85% identity to SEQ ID NO:1” (claim 1) is considered new matter. Applicants point to the specification for the specific support of the claimed amendment. However, upon further review of the instant specification, examiner could not find support for a polynucleotide comprising a synthetic nucleotide sequence…and has at least 85% identity to SEQ ID NO: 1.  There is no explicit or implicit support for at least 85% identity to SEQ ID NO: 1. In fact, instant specification directly supports to a synthetic polynucleotide comprises the nucleotide sequence of SEQ ID NO:1; and/or a nucleotide sequence having at least 90% identity to SEQ ID NO:1 (see para. 9, 36, 48, 97, 99-100, 101-102, 105-106 of the published application). Thus, before the effective filing of the application was filed, an Artisan of skill would not recognize from the disclosure that Applicant was in possession of a polynucleotide comprising a synthetic nucleotide sequence…and has at least 85% identity to SEQ ID NO: 1, as claimed. In case, if applicants have evidence to support otherwise, applicants are invited to indicate page and line number for the written support specifically for a polynucleotide comprising a synthetic nucleotide sequence…and has at least 85% identity to SEQ ID NO: 1 and methods of using said 

New-Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7-13, 15-21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 is vague and indefinite to the extent metes and bounds of claimed polynucleotide and/or synthetic nucleotide is unclear. It is note that claims are directed to a polynucleotide comprising a synthetic nucleotide sequence which encodes a human fukutin-related protein (FKRP) .. and has at least 85% identity to SEQ ID NO:1. It is unclear which sequence is at least 85% identity to SEQ ID NO:1. Is it the polynucleotide or the synthetic nucleotide sequence has at least 85% sequence identity to SEQ ID NO:1? Claims 22, 7-13, 15-20 are included in the rejection because they all directly or indirectly depend from  the rejected base claim 21.  A direct recitation of “wherein the synthetic sequence has at least 85% sequence identity to SEQ ID NO:1” would obviate the basis of the rejection. Appropriate correction is required. 

Withdrawn -Claim Rejections - 35 USC § 103-necessitated by amendments 
Claims 18-20 were rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (Molecular Ther. 2013, 21, 10, 1832-1840, IDS) and Salva et al (Molecular Ther. 2007, vol. 15 no. 2, 320–329). In view of Applicants’ amendment of base claim 18, introducing the limitation that was previously not included in the rejection, the previous rejections of claims are hereby withdrawn. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered 
Claims 1-2, 23 were rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (Molecular Ther. 2013, 21, 10, 1832-1840, IDS) and Salva et al (Molecular Ther. 2007, vol. 15 no. 2, 320–329),  Genbank accession no (AJ314847.1, 07.10.2008, IDS) and Kim et al (Gene 199 (1997) 293–301, IDS). Applicants’ cancellation of claims 1-2 and 23 renders their rejections moot. 
Maintained & New-Claim Rejections - 35 USC § 103-in modified form
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 7-11, 13, 15-20 remain rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (Molecular Ther. 2013, 21, 10, 1832-1840, IDS)/Qiao et al (Molecular Therapy, 2014, 22, 11, 1890-1899), and Salva et al (Molecular Ther. 2007, vol. 15 no. 2, 320–329),  (Genbank accession no (AJ314847.1, 07.10.2008, IDS) as evidenced by Bancel et al (US20140010861, dated 6/9/2014, EFD/3/9/13 or WO/2013/151663) and Kim et al (Gene 199 (1997) 293–301, IDS). 
Claims are directed to a polynucleotide comprising a nucleotide sequence which encodes a human fukutin-related protein (FKRP) operably linked to a promoter and/or enhancer element that is muscle specific or muscle preferred, and has at least 85% identity to SEQ ID NO:1 (FKRP). Dependent claims limit the synthetic polynucleotide has a GC content that is reduced by about 5% to about 10% relative to the GC content of SEQ ID NO:2. 
Claims interpretation: Recitation of “and has at least 85% identity to SEQ ID NO: 1” in claim 21 is interpreted as “wherein the synthetic nucleotide has at least 85% (90%) identity to SEQ ID NO:1” in view of teaching in the specification (see para. 9 of the published application).
With respect to claims 21-22, Xu et al teach a polynucleotide comprising a synthetic codon-optimized polynucleotide for expression in mammalian cells, encoding a human fukutin-related protein (FKRP) that is operably linked to a promoter and/or enhancer element (CAG) that expresses FKBP in cardiac muscle (see page 1838, col. 2, para. 3).  Xu et al teach a synthetic 
Regarding claims 7-11, Xu el al further teaches an AAV9 vector comprising a codon -optimized polynucleotide encoding a human fuku tin-related protein (FKRP) that is operably linked to a promoter and/or enhancer element (CAG) (see col 1838, col. 3, para. 3). Xu contemplate to overcome deficiency of unwanted overexpression of FKRP in other tissue suggested use of AAV9 together with muscle specific promoter that could constitute an effective, largely muscle specific vector system with preference for cardiac muscle to treat FKRP related dystroglycanopathies with cardiomyopathy (see page 1837, col. 2, last para to page 1838, col. 1). Salva et al teach novel regulatory cassettes based on enhancer/promoter regions of murine muscle creatine kinase (CK) and a-myosin heavy-chain genes. The strongest cassette, MHCK7 (770 bp), directs high-level expression comparable to cytomegalovirus promoters in fast and slow skeletal and cardiac muscle, and low expression in the liver, lung, and spleen (see abstract). It is further disclosed that rAAV vectors are well suited for this application because serotypes 1, 6, 7, 8, and 9 efficiently transduce both skeletal and cardiac muscle (see page 320, col. 2, para. 1).  Likewise, Qiao et al teach an AAV9 vector comprising a codon -optimized polynucleotide encoding a human FKRP that is operably linked to a promoter and/or enhancer element (see abstract and page 1897, col. 1, para. 2, figure 4D).
Regarding claim 13, Xu teaches C2C12 myoblasts comprising AAV9 vector comprising a codon-optimized polynucleotide encoding a human Mai tin--related protein (FKRP) shows expression of FKRP (Figure 1). Regarding 15-20, Xu teaches a method of increasing glycosylation or delivering a subject in need thereof or treating dystroglycanopathy, said method comprising delivering a therapeutic effective amount (5xl0u vp) of AAV9-FKRP to a subject having KRP P448L mutation that is known to be associated congenital muscular dystrophy (MDC1C) (see page 1838, col. 2, last para to page 1839, col. 1, para. 1). Xu et al teach delivery of AAV9-CMV-CB vector achieved a higher FKRP expression in the cardiac muscle as compared to that of the skeletal muscles. It is disclosed that than 95% of cardiac muscle fibers showed strong punctate signals for FKRP detected by antibodies to FKRP tag (Supplementary Figure S4). Xu further teaches functionally glycosylated a-DG became evident in nearly all cardiac muscle fibers as detected by IIH6 antibody (Figure 3 a). The intensity of IIH6 signal reached near normal levels by western blots and the same size band of a-DG bound laminin as well, indicating its functionality (see page 1836, col. 1, para. 2). Likewise, Qiao et al teaches a method of increasing glycosylation or delivering a subject in need thereof or treating dystroglycanopathy, said method comprising delivering a therapeutic effective amount of AAV9-human FKRP to a subject in need thereof that is known to be associated LGMD2I (see page 1895, figure 2 and 4).

Before the effective filing date of instant application, Salva et al teach novel regulatory cassettes based on enhancer/promoter regions of murine muscle creatine kinase (CK) and a-myosin heavy-chain genes. The strongest cassette, MHCK7 (770 bp), directs high-level expression comparable to cytomegalovirus promoters in fast and slow skeletal and cardiac
muscle, and low expression in the liver, lung, and spleen (see abstract). It is further disclosed that rAAV vectors are well suited for this application because serotypes 1, 6, 7, 8, and 9 efficiently
transduce both skeletal and cardiac muscle (see page 320, col. 2, para. 1). The combination of reference differs from claimed invention by not disclosing codon optimized FKRP with reduced GC content but differ from claimed invention by not explicitly that the sequence is at least 85% identical to SEQ ID NO: 1 and the synthetic nucleotide has GC content that is reduced to about 5% to about 10% relative to the GC content of SEQ ID NO:2 (wild type human FKRP).
GenBank accession number discloses wild type human fukutin-related protein (FKRP) and its nucleotide sequence that has 100% identity to SEQ ID NO: 2 (see sequence search report), while Bancel teaches SEQ ID NO 82176 that has at least about 90% sequence identity to SEQ ID NO: 1 and has reduced GC content (~167GC in SEQ ID NO 82176)  as compared to GC content relative SEQ ID NO: 2 (~197 GC residue) (see sequence search result). 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Query Match             83.9%;  Score 1248.6;  DB 24;  Length 1488;
  Best Local Similarity   90.0%;  
  Matches 1338;  Conservative    0;  Mismatches  149;  Indels    0;  Gaps    0;

Qy          1 ATGAGACTGACAAGATGCCAGGCCGCCCTGGCCGCTGCCATCACACTGAATCTGCTGGTG 60
              ||||||||||| ||||||||||||||||||||||| |||||||| ||||| |||||||||
Db          1 ATGAGACTGACCAGATGCCAGGCCGCCCTGGCCGCCGCCATCACCCTGAACCTGCTGGTG 60

Qy         61 CTGTTCTATGTGTCCTGGCTGCAGCACCAGCCCCGGAACTCTAGAGCCAGAGGCCCAAGA 120           |||||||| |||  ||||||||||||||||||| | |||   |||||||||||||| |||
Db         61 CTGTTCTACGTGAGCTGGCTGCAGCACCAGCCCAGAAACAGCAGAGCCAGAGGCCCCAGA 120
Qy        121 AGGGCCTCTGCCGCCGGACCTAGAGTGACAGTGCTCGTGCGCGAGTTCGAGGCCTTCGAC 180           || |||   |||||||| || |||||||| ||||| ||| | ||||||||||||||||||
Db        121 AGAGCCAGCGCCGCCGGCCCCAGAGTGACCGTGCTGGTGAGAGAGTTCGAGGCCTTCGAC 180
Qy        181 AATGCCGTGCCCGAGCTGGTGGACAGCTTCCTGCAGCAAGACCCTGCTCAGCCTGTGGTG 240           || ||||||||||||||||||||||||||||||||||| ||||| || ||||| ||||||
Db        181 AACGCCGTGCCCGAGCTGGTGGACAGCTTCCTGCAGCAGGACCCCGCCCAGCCCGTGGTG 240
Qy        241 GTGGCCGCCGATACACTGCCTTATCCTCCACTGGCCCTGCCCAGAATCCCCAATGTGCGA 300           ||||||||||| || ||||| || || || ||||||||||||||||||||||| ||| ||
Db        241 GTGGCCGCCGACACCCTGCCCTACCCCCCCCTGGCCCTGCCCAGAATCCCCAACGTGAGA 300
Qy        301 CTGGCTCTGCTGCAGCCCGCCCTGGATAGACCTGCCGCCGCTAGCAGACCTGAGACATAC 360           ||||| |||||||||||||||||||| ||||| |||||||| |||||||| ||||| |||
Db        301 CTGGCCCTGCTGCAGCCCGCCCTGGACAGACCCGCCGCCGCCAGCAGACCCGAGACCTAC 360
Qy        361 GTGGCCACCGAGTTCGTGGCCCTGGTGCCTGATGGCGCCAGAGCTGAAGCTCCCGGCCTG 420           ||||||||||||||||||||||||||||| || ||||||||||| || || |||||||||

Qy        421 CTGGAAAGAATGGTGGAAGCCCTGAGAGCCGGCAGCGCCAGACTGGTGGCTGCTCCTGTG 480           ||||| ||||||||||| |||||||||||||||||||||||||||||||| || || |||
Db        421 CTGGAGAGAATGGTGGAGGCCCTGAGAGCCGGCAGCGCCAGACTGGTGGCCGCCCCCGTG 480
Qy        481 GCTACCGCCAACCCTGCCAGATGTCTGGCCCTGAATGTGTCCCTGAGAGAGTGGACCGCC 540           || ||||||||||| |||||||| ||||||||||| |||  |||||||||||||||||||
Db        481 GCCACCGCCAACCCCGCCAGATGCCTGGCCCTGAACGTGAGCCTGAGAGAGTGGACCGCC 540
Qy        541 AGATACGGCGCTGCCCCTGCCGCTCCTAGATGTGATGCTCTGGATGGCGACGCCGTGGTG 600           ||||||||||| ||||| ||||| || ||||| || || ||||| |||||||||||||||
Db        541 AGATACGGCGCCGCCCCCGCCGCCCCCAGATGCGACGCCCTGGACGGCGACGCCGTGGTG 600
Qy        601 CTGCTGAGAGCCAGGGACCTGTTCAACCTGAGCGCCCCTCTGGCCAGACCTGTGGGCACA 660           |||||||||||||| ||||||||||||||||||||||| ||||||||||| |||||||| 
Db        601 CTGCTGAGAGCCAGAGACCTGTTCAACCTGAGCGCCCCCCTGGCCAGACCCGTGGGCACC 660
Qy        661 AGCCTGTTTCTGCAGACAGCCCTGAGGGGCTGGGCCGTGCAGCTGCTGGATCTGACATTT 720           |||||||| |||||||| |||||||| ||||||||||||||||||||||| ||||| || 
Db        661 AGCCTGTTCCTGCAGACCGCCCTGAGAGGCTGGGCCGTGCAGCTGCTGGACCTGACCTTC 720
Qy        721 GCCGCTGCCAGACAGCCTCCTCTGGCCACAGCCCATGCCAGATGGAAGGCCGAGAGAGAG 780           ||||| ||||||||||| || |||||||| ||||| ||||||||||||||||||||||||
Db        721 GCCGCCGCCAGACAGCCCCCCCTGGCCACCGCCCACGCCAGATGGAAGGCCGAGAGAGAG 

780Qy        781 GGCAGAGCCAGAAGGGCTGCTCTGCTGAGGGCCCTGGGCATCAGACTGGTGTCTTGGGAA 840           |||||||||||||| || || |||||||| |||||||||||||||||||||   ||||| 
Db        781 GGCAGAGCCAGAAGAGCCGCCCTGCTGAGAGCCCTGGGCATCAGACTGGTGAGCTGGGAG 840
Qy        841 GGCGGCAGACTCGAGTGGTTCGGCTGCAACAAAGAAACCACCCGGTGCTTCGGCACCGTC 900           ||||||||||| |||||||||||||||||||| || |||||| | |||||||||||||| 
Db        841 GGCGGCAGACTGGAGTGGTTCGGCTGCAACAAGGAGACCACCAGATGCTTCGGCACCGTG 900
Qy        901 GTGGGCGATACACCAGCCTACCTGTACGAGGAAAGATGGACCCCCCCTTGCTGCCTGCGG 960           |||||||| || || ||||||||||||||||| |||||||||||||| ||||||||| | 
Db        901 GTGGGCGACACCCCCGCCTACCTGTACGAGGAGAGATGGACCCCCCCCTGCTGCCTGAGA 960
Qy        961 GCCCTGAGAGAAACAGCCAGATATGTCGTGGGCGTGCTGGAAGCCGCTGGCGTGCGATAT 1020          ||||||||||| || |||||||| || |||||||||||||| ||||| |||||| |||| 
Db        961 GCCCTGAGAGAGACCGCCAGATACGTGGTGGGCGTGCTGGAGGCCGCCGGCGTGAGATAC 1020
Qy       1021 TGGCTGGAAGGCGGATCTCTGCTGGGAGCCGCCAGGCACGGCGACATCATCCCTTGGGAC 1080          |||||||| |||||    |||||||| |||||||| ||||||||||||||||| ||||||
Db       1021 TGGCTGGAGGGCGGCAGCCTGCTGGGCGCCGCCAGACACGGCGACATCATCCCCTGGGAC 1080
Qy       1081 TACGACGTGGACCTGGGCATCTACCTGGAAGATGTGGGCAACTGCGAGCAGCTGAGAGGC 1140          ||||||||||||||||||||||||||||| || |||||||||||||||||||||||||||
Db       1081 TACGACGTGGACCTGGGCATCTACCTGGAGGACGTGGGCAACTGCGAGCAGCTGAGAGGC 1140
Qy       1141 GCCGAAGCCGGCTCTGTGGTGGATGAGAGGGGCTTCGTGTGGGAGAAGGCCGTGGAAGGC 1200          ||||| ||||||   |||||||| ||||| |||||||||||||||||||||||||| |||
Db       1141 GCCGAGGCCGGCAGCGTGGTGGACGAGAGAGGCTTCGTGTGGGAGAAGGCCGTGGAGGGC 1200
Qy       1201 GACTTCTTCCGGGTGCAGTACAGCGAGAGCAACCATCTGCATGTGGACCTGTGGCCCTTC 1260          ||||||||| | ||||||||||||||||||||||| ||||| ||||||||||||||||||

Qy       1261 TACCCCCGGAACGGCGTGATGACCAAGGACACCTGGCTGGACCACCGGCAGGACGTGGAA 1320          |||||| | |||||||||||||||||||||||||||||||||||| | ||||||||||| 
Db       1261 TACCCCAGAAACGGCGTGATGACCAAGGACACCTGGCTGGACCACAGACAGGACGTGGAG 1320
Qy       1321 TTCCCCGAGCACTTTCTGCAGCCCCTGGTGCCACTGCCTTTCGCCGGATTTGTGGCCCAG 1380          |||||||||||||| ||||||||||||||||| ||||| |||||||| || |||||||||
Db       1321 TTCCCCGAGCACTTCCTGCAGCCCCTGGTGCCCCTGCCCTTCGCCGGCTTCGTGGCCCAG 1380
Qy       1381 GCCCCCAACAACTACCGGCGGTTCCTGGAACTGAAGTTCGGCCCTGGCGTGATCGAGAAC 1440          ||||||||||||||| |  | |||||||| |||||||||||||| |||||||||||||||
Db       1381 GCCCCCAACAACTACAGAAGATTCCTGGAGCTGAAGTTCGGCCCCGGCGTGATCGAGAAC 1440
Qy       1441 CCCCAGTACCCTAACCCTGCCCTGCTGAGCCTGACCGGCAGCGGCTA 1487
              ||||||||||| ||||| |||||||||||||||||||||||||||||
Db       1441 CCCCAGTACCCCAACCCCGCCCTGCTGAGCCTGACCGGCAGCGGCTA 1487

Thus, the sequence disclosed in Bancel has about 8.4% reduced GC content compared to SEQ ID NO: 2 that is encompassed by the base claim 21. Further, Kim et al provided motivation to reduce GC content by suggesting it that mRNA with a high GC content of the 5’-untranslated region (UTR) may be translated with low efficiency. It is further disclosed that high degree of GC content, particularly in the promoter proximal region may be disadvantageous in gene expression in mammalian cells. Kim predicted decreasing the GC content of the limited region downstream of the initiator codon of the gene to increase expression (see Kim et al page 298, col. 2). 
Therefore, it would have been prima facie obvious to an artisan of ordinary skill to combine the teachings of prior art to modify the method of Xu/ Qiao prior by using polynucleotide encoding human fukutin-related protein (FKRP) as  disclosed in prior art that is codon optimized such that decreasing the GC content as disclosed in Bancel in the limited region downstream of the initiator codon of the gene  increases gene expression in mammalian cells as suggested in Kim, with reasonable expectation of success, before the effective filing date of instant application. One of ordinary skill in the art would be motivated to codon optimize the nucleotide sequence encoding FKRP as in accession no because prior art explicitly reported higher GC content may be translated at lower efficiency (supra).  It is well settled that routine optimization is not patentable, even if it results in significant improvements over the prior art. In support of this position, attention is directed to the decision in In re Aller, Lacey, and Haft, 105 USPQ 233 (CCPA 1955): With regards to determining experimental parameters, the court has held that "[d]iscovery of optimum value of result effective variable in known process is ordinarily within skill of art (In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980)).There is nothing in the art to demonstrate that the artisan would not expect an optimize sequence would work, and the optimized sequence with reduced GC content as compared to wild type sequence as sequence fall into the general teaching of Xu and Bancel. Furthermore, reducing the GC content with in the FKRP sequence would be obvious to one of ordinary skill in the art as they are known to improve transcription efficiency. Given that breadth of the claim requires 85% identity to SEQ ID NO:1 and wherein the synthetic nucleotide sequence has a GC content that is reduced by at least about 5% relative to the GC content of SEQ ID NO, it would appear that Applicant's contribution to the art is simply to claim a broad sequence that would be specifically obvious, to or one of ordinary skill in the art before the effective filing date of the invention. 
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claims 7, 12, 21 remain rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (Molecular Ther. 2013, 21, 10, 1832-1840, IDS)/ Qiao et al (Molecular Therapy, 2014, 22, 11, 1890-1899), Salva et al (Molecular Ther. 2007, vol. 15 no. 2, 320–329), Genbank accession no (AJ314847.1, 07.10.2008, IDS) as evidenced by Bancel et al (US20140010861, dated 6/9/2014, EFD/3/9/13 or WO/2013/151663) and Kim et al (Gene 199 (1997) 293–301, IDS) as applied to claim 21 above, and Qiao et al (Gene Ther. 2011; 18(4): 403–410, IDS). 
The combined teaching of Xu/ Qiao, Salva, NCBI, Bancel and Kim have been described above and relied in same manner here. It is relevant to note that Xu teaches unwanted overexpression of FKRP in the liver might that could have side effect could be overcome by the use of recombinant AAV9 vector coupled with tissue specific promoter and microRNA-targeted transgene mRNA degradation (see page 1837, col. 2, para. 3). The combination of references differs from claimed invention by not explicitly disclosing vector further comprising a mir 122 binding element.
Qiao et al teach incorporating liver-specific miR-122 target sequence in AAV vectors is highly efficient in reducing gene expression in liver expression (see abstract, figure 2).
Therefore, it would have been prima facie obvious to a person of ordinary skill seeking to express FKRP in striated muscles especially in cardiac muscle would combine the teachings of Xu/ Qiao, Salva, NCBI and Bancel by  modifying the vector encoding synthetic codon-optimized polynucleotide encoding human fukutin-related protein (FKRP) as  disclosed by Xu// Qiao and Salva by further incorporating miR-122 target sequence  as suggested by Qiao, with reasonable expectation of success, before the effective filing date of instant application. One of ordinary skill in the art would be motivated to do so in order to reduce expression of AAV9 encoding FKRP in liver as suggested by Xu and Qiao. One who would practice the invention would have had reasonable expectation of success in incorporating mir-122 targeting into AAV encoding GFRP sequence because prior art teaches success successful incorporation of liver-specific miR-122 target sequence in AAV vectors to reduce gene expression in liver. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith,--
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.
Response to arguments

	Applicant disagree with the rejection arguing (i) Xu clearly indicates that the 1482 bp mouse FKRP was codon optimized for high expression (see Xu p. 1838, column 2, paragraph 3, lines 1-3). Furthermore, one of ordinary skill in the art would clearly understand that the coding sequence shown in Supplementary Figure S1 represents mouse coding sequences. Applicant assert thatthe sequence in Xu is mouse, not human. Applicant further argues that Xu cannot be used to inform on the sequence of the Qiao 2014 FKRP coding sequences. Applicant further argue that FKRP fragment comparison is not a reasonable comparison since the claims are drawn to coding sequences for full length human FKRP. If one compares the coding sequence of the same species, e.g., using the 1485 nucleotide sequences of Xu, beginning at the transcription start site (reflective of the length of wt mouse FKRP coding sequences) one sees the Xu fragment has a GC content of 64.2%, which is only reduced about 2% from wt FKRP (66.5% GC) (see Exhibit F submitted concurrently herewith). Any comparison of the (mouse) Xu sequences to that of (human) SEQ ID NO:2 recited in the instant claims is unreasonable since the two nucleic acid sequences encode different proteins and as such have different coding/nucleotide compositions. Qiao 2014 teaches the use of codon optimized nucleotide sequences that encode human FKRP, but is silent with respect to GC content and with respect to the nucleotide sequence. Further, as discussed above, Xu cannot reasonably be relied upon to inform on the nucleotide sequences of Qiao 2014, since Qiao 2014 is specific for the use of human FKRP, while Xu teaches the use of mouse FKRP, and therefore different nucleotide sequences are used. In light of this, and for clarity of record. The Examiner contends that the instant invention results from the routine optimization of the prior art, e.g., a further reduction in GC content over the 2% reduction in the prior art. Applicants respectfully disagree and submit the prior art of Xu, Qiao 2014, Salva, Bancel, and Kim fail to indicate that a further significant reduction in GC content across the entire FKRP coding sequence (e.g., to at least a 5% reduction specified) will lead to any improvement. In fact, Kim suggests the opposite. Furthermore, the more recent prior art of Kudla et al. (2006 PLOS Biology, 4(6)0933-0942; Exhibit D), teaches GC rich genes are 
As an initial matter, independent claims are broad and embrace any polynucleotide comprising any synthetic nucleotide sequence which encodes a human fukutin-related protein (FKRP) and has at least 85% identity to SEQ ID NO:1. Thus, claims as such read on any nucleic acid that has at least 85% to SEQ ID NO: 1 encoding FKRP. Dependent claim limits the synthetic nucleotide sequence has a GC content that is reduced by at least about 5% relative to the GC content of SEQ ID NO:2. It is emphasized that claims as presented read on vast genus of nucleic acid variant that is at least 85% to SEQ ID NO: 1 encoding FKRP. The specification provide evidence for expression of the FKPR- encoding polynucleotide with reduced GC content (Fig. 2), but do not provide any evidence and/or comparative data with a native sequence showing any expression of human FKRP or therapeutic effect in a mouse model. 
In response to applicant’s argument Xu/ Qiao teaches mouse coding sequences and not human sequence, it is noted that Xu et al is primarily cited for teaching the use of an AAV vector encoding FKPR in a mouse model having the P448L mutation in FKPR (seep. 1838), which is a congenital muscular dystrophy (seep. 1832) and therefore falls under the scope of treating dystroglycanopathy as required by the method claims. Likewise, Qiao et al teach an AAV vector plasmid containing syn100 promoter (pXX-UF1-syn100-human FKRP), encoding a human fukutin-related protein (FKRP) that is operably linked to a promoter and/or enhancer element) that expresses FKBP in cardiac muscle (see abstract and page 1897, col. 1, para. 2). It is noted that claim 21 and 7-13, 15-20 require nucleotide sequence having at least 85% identity to SEQ ID NO: 1" and is not limited to having reduced GC content., therefore, relevance of applicant’s argument pertaining to reduced GC content of 64.2% in Xu is not apparent. Thus, claim 21 and claims dependent therefrom encompasses variants of FKPR-encoding polynucleotides which do not necessarily have reduced GC content. It is further noted that mouse sequence disclosed in Xu and sequence disclosed in Bancel both fall with in sequence having at least 85% identity to SEQ ID NO: 1. 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants have further engaged in selective reading of the teachings of Xu et al. to formulate the grounds for not teaching the invention. It should be noted that the ultimate goal of Xu is AAV9-mediated gene therapy as an effective strategy for FKRP-related muscular dystrophy. As previously indicated, Xu et al. discloses a NotI-SalI fragment of codon-optimized human-FKRP-Myc that is ligated to the NotI and SalI restriction enzyme sites on AAV plasmid containing CMV-CB promoter (see page 1838, col. 2, para. 3).  The newly cited reference of Qiao also teach NotI-SalI fragment of codon-optimized human-FKRP-Myc (see page 1897. Col. 1, para. 2). Xu teaches that the nucleotide sequence has ~86% identity to SEQ ID NO: 1 of the present application (page 1833, col.1,last paragraph-col.2, p.1834-1835, p.1836, col. 1, paragraphs 1, 2, p.1837, col. 1, last paragraph-col.2, page 1838-1839, supplementary Figure SI). Given that broad and genus of variants recited in claim 21 that are not associated to the any unexpected and/or superior improved expression, it would have been obvious for one of ordinary skill in the art to optimize the wild type human FKRP sequence in art as suggested in prior art to use a variant that is at least 85% to SEQ ID NO: 1 as in Xu and Bancel. It is emphasized that absent evidence of any unexpected superior effect claimed variant would be merely arbitrary alternatives of the FKPR-encoding polynucleotide disclosed in Xu/XIao for treatment of dystroglycanopathy.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e.,Xu/Qiao and other reference has about 2% reduced GC content and not least 5%) are not recited in the rejected claims 21, 7-20.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant continue to argue that Bancel fails to show SEQ ID NO:82171 exhibits increased expression. Without such evidence, one of ordinary skill in the art would not
be motivated by the disclosure to further modify the coding sequence (e.g., to further reduce GC

intentionally manipulated. There is no indication in Bancel of which modifications were made to generate SEQ ID NO:82176. Without an indication of how or why the sequences were modified, the skilled reader cannot know if reducing the GC reduction was the goal of the sequence manipulation, or merely an unintended outcome resulting from a different sequence manipulation. One of ordinary skill in the art would not know whether further reducing the GC content beyond the 2% would increase expression. In light of this, the ordinarily skilled artisan is left uninformed as to how, or even if, the sequences reported in Bancel might improve expression, and certainly would not be motivated by the possibly inconsequential 2% reduction in GC content to further reduce GC content in the hopes of increasing expression, nor would they reasonably expect success in such an endeavor. Applicant continue to argue that Kim teaches away from extrapolation of reduced GC content to the entire coding sequence, specifically teaching a requirement for high GC content in nucleotide sequences outside of the narrow region of reduced GC content as necessary to obtain the highest expression of EPO (e.g., see Kim, p. 294, right column, last 5 lines of 1* paragraph and p. 297). The Examiner takes the position that "the teaching of Kudla with respect to increasing GC content and increasing expression in mammalian cells is limited to the genes not relevant to the instant application". This seems to be the exact opposite of the Examiner’s position on Kim, which teaches only a single gene, EPO.The Examiner also seems to be selectively reading Kim to support the rejection. For example, the Office Action fails to note that Kim teaches genes re-engineered to become high in GC content results in a substantial increase in expression efficiency (see Kim, pg. 299, right col., Il. 12-21), and further teaches "optimizing the re-engineered gene further by decreasing the GC content of the limited region downstream of the initiator codon is advisable" (see Kim, p. 299, right col., final 3 lines). Applicants’ arguments have been fully considered, but are not found persuasive.
	Applicant re-iterates and rely on their previous arguments pertaining to the teaching Xu in view Bancel that have been discussed in preceding section with respect to claim 21, 7-13, 15-20. The arguments are substantially the same as those addressed in the foregoing response. Briefly, claim 21 and 7-13, 15-20 require nucleotide sequence having at least 85% identity to 
	Applicant has extensively argued that it is incorrect to compare the sequence disclosed in Xu or Bancel with human sequence as it is apparent in Xu that mouse sequence is used. In this context, it is emphasized that the sequence disclosed in Bancel meet the structural limitation of sequence set forth in claim 21. Xu further teaches that the mouse coding sequences that is about 86% to SEQ ID NO:1 or 2.  Further, art teaches wild type human FKRP sequence as evident from the NCBI accession number. Bancel provide explicit motivation to codon optimize a sequence for improved expression by suggesting codon optimization methods are known in the art and may be useful in efforts to achieve one or more of several goals. These goals include to match codon frequencies in target and host organisms to ensure proper folding, bias GC content to increase mRNA stability or reduce secondary structures, minimize tandem repeat codons or base runs that may impair gene construction or expression, customize transcriptional and translational control regions, insert or remove protein trafficking sequences, remove/add post translation modification sites in encoded protein (e.g. glycosylation sites), add, remove or shuffle protein domains, insert or delete restriction sites, modify ribosome binding sites and mRNA degradation sites, to adjust translational rates to allow the various domains of the protein to fold properly, or to reduce or eliminate problem secondary structures within the mRNA. Codon optimization tools, algorithms and services are known in the art, non-limiting examples include services from GeneArt (Life Technologies), DNA2.0 (Menlo Park Calif.) and/or proprietary methods (see para. 189). Thus, it is apparent from Bancel that codon optimization in art was routine and given the breadth of claim that require any variant of human FKRP that is at least 85% identical to SEQ ID NO: 1. It would be obvious for one of ordinary skill in the art to try codon optimizing the known FKRP sequence to improve the FKRP expression, with reasonable expectation of success.  It would appear that Applicant's contribution to the art is simply to claim a broad variant sequence that would be specifically obvious, to or one of ordinary skill in the art before the effective filing date of the invention. Furthermore, KSR has already stated that motivation need not be specific, and only in the case of an infinite number of variants is a 
In response to applicant’s argument and reliance on Kudla showing higher GC content results in higher expression is found not persuasive because the teaching of Kudla with respect to increasing GC content and increasing expression in. mammalian cells is limited to the genes not relevant to instant application. It is noted that none of the gene pertains to FKRP. In fact, Kudla states “Interestingly, the correlation between GC content and mRNA levels has not been detected in most genome-wide microarray and SAGE studies. This might suggest that the correlation reported here concerns only a limited number of genes” (see page 940, col. 1, para. 2). There is no evidence that same could be extended to FKRP gene. Likewise, Examiner in part would agree with applicant’s argument that one of ordinary skill in the art would not readily conclude from the teaching of Kim that that reducing GC content in a gene could be extended to any gene including FKRP gene to improve the gene expression. However, applicant should note that obviousness does not require absolute predictability of success; for obviousness under 35 U.S.C. § 103, all that is required is a reasonable expectation of success.  See In re O’Farrell, 7 USPQ2d 1673 (CAFC 1988). In the instant case, prior art summarize by Xu/Xiao teaches that a codon optimized human FKRP sequence improves the expression. One of ordinary skill in the art was well aware of the results of reducing GC content and the requirements codon optimization, and was already able to make constructs that contained reduced GC content in hFKRP relative to SEQ ID NO: 2. Absent evidence of any unexpected superior results, one who would practice the invention would have had reasonable expectation of success codon optimization of any gene including FKRP using known methods in the art in an obvious manner to produce higher expression in mammalian cells in the increasing glycosylation of alpha-dystroglycan, with reasonable expectation of success.
On page 14 of the applicants’ argument, Applicant re-iterates and rely on their previous arguments pertaining to the teaching of prior art that have been discussed in preceding section. The arguments are substantially the same as those addressed in the foregoing response.
Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments on record are not compelling and do not overcome the rejection of record.
Examiner’s note: Should applicant amend the base claim to limit the scope of coding sequence as set forth in SEQ ID NO:1 and method of using said coding sequence as set forth in SEQ ID NO: 1, instant obviousness rejection may be overcome pending further consideration. 

Maintained-Double Patenting
Claims 1-2, 7-22 and 23 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10350305 for the reasons of record. . Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims encompass polynucleotide comprising a nucleotide sequence which encodes a human fukutin-related protein (FKRP) operably linked to a promoter and/or enhancer element that is muscle specific or muscle preferred.  As such, the ‘305 claims represent a species of the instant broader claims and method of using said nucleic acid. It is well established that a species of a claimed invention renders the genus obvious.  In re Schaumann, 572 F.2d 312, 197 USPQ 5 (CCPA 1978). Therefore, instant rejection is maintained for the reasons of record. 

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632